Citation Nr: 1340055	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  05-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for hyperacidity, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a respiratory disorder, to include lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and Combat Action Ribbon.  He served in the Reserves from April 1970 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Republic of the Philippines.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.

In his August 2005 substantive appeal, the Veteran requested a personal hearing at the RO.  The Veteran was informed by an August 2005 letter that his hearing was scheduled for October 3, 2005; however, he failed to appear at the hearing.  Therefore, the Veteran's request for a hearing is considered withdrawn.

This case was remanded by the Board on several occasions, most recently in April 2013.

The issues of (1) whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for erectile dysfunction, and (2) entitlement to service connection for urinary urgency incontinence have been raised by the record-see February 2013 Appellant's Post-Remand Brief, p. 2; October 2012 and November 2009 VA genitourinary examination reports-but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic pelvic pain syndrome had its onset in service.

2.  The Veteran's GERD had its onset in service.


CONCLUSIONS OF LAW

1.  Chronic pelvic pain syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for chronic pelvic pain syndrome and GERD, which represents a complete grant of those benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Analysis: Chronic Pelvic Pain Syndrome

The Veteran contends that his prostate disorder is causally related to service.  For the foregoing reasons, the Board concurs.

First, the Veteran has a diagnosis of chronic pelvic pain syndrome from the June 2013 VA physician who authored the requested medical opinion.  While that physician found that the Veteran lacked the infected urine or positive cultures to prove prostatitis, she ascertained that the Veteran's symptoms were attributable to the diagnosis of chronic pelvic pain syndrome.

Second, the Veteran had an in-service incurrence or aggravation of a disease or injury.  Specifically, the Veteran's service treatment records show December 1969 treatment for mild prostatitis.  Although the Board finds the June 2013 VA physician's rationale, based on a comprehensive review of the Veteran's objective test results, is dispositive as to the absence of prostatitis during the pendency of the claim, the December 1969 service treatment record conclusively demonstrates that the Veteran experienced painful symptoms in his pelvic region during service.

Third, attributing the benefit of the doubt to the Veteran, the Board finds that there is a nexus between the claimed in-service disease or injury and the present disability.  Specifically, the June 2013 VA physician opined that:

[The Veteran] has Chroni[c] Pelvic Pain Syndrome which etiology is vague, difficult to prove, but would explain his multiple [and] various genital [and] low back pain, for which he has been seen over the years.

Where, as here, a reasonable doubt arises regarding service origin, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 3.102.  The June 2013 VA physician's opinion places the etiology of the Veteran's chronic pelvic pain syndrome well within the ambit of reasonable doubt.  Moreover, when taken together with the Veteran's documented in-service treatment in December 1969, the VA physician's attribution of the Veteran's symptoms "over the years" to his chronic pelvic pain syndrome further suggests equipoise on the question of nexus, which the Board thus resolves in favor of the Veteran.  Id.  Consequently, service connection for the Veteran's diagnosed chronic pelvic pain syndrome is warranted.

Analysis: GERD

The Veteran contends that his GERD is causally related to service.  For the foregoing reasons, the Board concurs.

First, the Veteran has a diagnosis of GERD, as determined by a VA physician in July 2008, a VA examiner in December 2009, and a VA medical opinion author in June 2013.

Second, the Veteran had an in-service incurrence or aggravation of a disease or injury.  Specifically, the Veteran's service treatment records include a May 1969 finding of stomach trouble and "burning in GI region," a July 1969 documentation of treatment for stomach cramps and nausea, and a March 1970 notation of gastritis.  

Third, attributing the benefit of the doubt to the Veteran, the Board finds that there is a nexus between the claimed in-service disease or injury and the present disability.  The Veteran has reported ongoing symptoms of and treatment for his gastroesophageal disorder since service.  Specifically, the Veteran reported having stomach trouble at an August 1972 VA examination approximately two years after separation from service.  Moreover, at his October 2012 VA examination, the Veteran discussed his in-service symptoms in 1969 and 1970, and stated that he has continued to have the same symptoms since his April 1970 discharge from service.  He reported that private clinicians treated his esophageal conditions from 1970 to 1980, but that they had since destroyed those records.  He also stated that he started getting treatment for his esophageal conditions from VA in 1980.  He reported that he was initially treated with Mylanta, was given Ranitidine in 1994, and continues to take Pantoprazole 40 mg daily.

The Board finds that the Veteran's statements regarding ongoing symptoms and treatment are both competent and credible.  The Veteran is competent to report experiencing ongoing gastroesophageal pain.  38 C.F.R. § 3.159(a)(2).  Further, the Board finds his reports credible in light of the multiple documented in-service reports of gastric treatment.  In addition, while the Board is cognizant that he stated at his December 2009 VA examination that he had had a gastrointestinal disorder since around November 2008, including gnawing or burning pain weekly, the Board finds that this statement does not discount his other statements of ongoing symptoms and treatment since service, particularly because of the multiple documented reports of in-service gastric treatment.  Rather, the Board finds that, in context, the Veteran's December 2009 statement refers only to the onset of the gnawing or burning symptoms; the documentation of gastric symptoms in service renders the alternative interpretation facially inaccurate.

The Board is also cognizant of the negative opinions of record, dated December 2009, October 2012, and June 2013.  However, these negative opinions are inadequate.  As the Board discussed in its October 2011 and April 2013 remands, the December 2009 opinion is inadequate because the examiner made no mention of the Veteran's relevant service treatment records.  Further, as the Board discussed in its April 2013 remand, the October 2012 examination is inadequate because the examiner based her negative nexus opinion as to the Veteran's GERD on the fact that an October 2012 visualization of his esophagus, stomach, and duodenum showed them to be normal in shape, size and movement-notwithstanding the fact that the December 2009 VA examiner had diagnosed the Veteran with GERD during the pendency of the claim (i.e., on or after February 19, 2004).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Finally, the June 2013 medical opinion is inadequate because the nurse practitioner relied on the inaccurate premise that "the veteran's GERD condition occurred almost four decades following his discharge from service," which is contrary to the Veteran's competent and credible lay statements.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

In light of the foregoing, the Board finds that the Veteran has a current diagnosis of GERD; in-service incurrence thereof in May 1969, July 1969, and March 1970; and a nexus between the claimed in-service disease or injury and the present disability.  The Board thus finds that the criteria for service connection for GERD are met, and that service connection is warranted.


ORDER

Service connection for chronic pelvic pain syndrome is granted.

Service connection for GERD is granted.


REMAND

As an initial matter, the Board notes that the Veteran is already in receipt of service connection for a penetrating wound to the left posterior chest with skin graft, and, separately, for a scar as a residual of a shell fragment wound to the left anterior chest.

Following inadequate VA examinations regarding the Veteran's claimed respiratory disorder dated July 2006 and November 2009, the Board obtained a new, adequate medical opinion in June 2013.  The examiner opined that:

[The Veteran] has COPD, obstructive sleep apnea (OSA), obesity, and a shrapnel wound.  His respiratory symptoms are due to COPD and obesity.  This manifests during sleep as OSA. The COPD is from smoking.  This is demonstrated by CT [commuted tomography] scans of the chest which show centrilobular emphysema and pulmonary function testing which shows a classic obstructive/COPD pattern.  The OSA is caused by obesity.  This is documented in a January 2013 sleep study and is consistent with his elevated tCO2 on blood chemistry testing.

The June 2013 examiner noted that the Veteran reported smoking 4 packs of cigarettes per day for 43 years.

In argument dated September 2013, the Veteran's representative asserts that the Veteran's tobacco smoking was essentially self-medication for posttraumatic stress disorder (PTSD), for which the Veteran has been in receipt of service connection-with a disability rating of 100 percent-effective as of June 3, 1994.

Generally, disabilities claimed as due to a Veteran's tobacco use during service cannot warrant service connection if submitted after June 9, 1998.  See 38 C.F.R. § 3.300.  However, service connection for the Veteran's COPD is permissible if his service-connected PTSD caused him to use tobacco products after service.  See VAOPGCPREC 6-2003.  Because the June 2013 VA examination report already establishes that the use of tobacco products was a substantial factor in causing COPD, and that the COPD would not have occurred but for the use of tobacco products, the only remaining question whether it is at least as likely as not that the Veteran's service-connected PTSD caused him to use tobacco products after service.  Id.  On remand, a medical opinion on that question should be obtained.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his COPD that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After obtaining any outstanding treatment records regarding the Veteran's COPD, obtain a medical opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD caused him to use tobacco products after service.  The claims file must be made available to and be reviewed by the examiner, who should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


